Citation Nr: 0935587	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disability.  

2.  Entitlement to service connection for arthritis of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In November 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  In September 2007, 
the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings are associated with the claims file.  

In November 2007 the Board issued a decision in which it 
adjudicated the issues now before the Board.  The Veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  In an April 2009 Memorandum Decision, the 
Court vacated the Board decision and remanded the issues for 
readjudication consistent with that Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court vacated and remanded the November 2007 Board 
decision after finding that VA had failed to fulfill its duty 
to assist the Veteran in substantiating his claim pursuant to 
38 U.S.C.A. § 5103A.  Specifically, that VA had failed to 
make efforts to obtain Social Security Administration (SSA) 
disability benefits records after the Veteran had informed VA 
that he was in receipt of SSA benefits and had undergone a 
medical procedure in the pursuit of those benefits.  As the 
Court has stated that the failure to obtain SSA records 
warrants a remand in this case, the Board must remand this 
matter so that VA can assist the Veteran in obtaining 
relevant SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration (SSA) all records related 
to the Veteran's claim for SSA disability 
benefits, including all medical records 
and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.  

2. Then, readjudicate the issues on 
appeal.  If the benefits sought are not 
granted in full, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




